Title: From George Washington to Major Henry Lee, Jr., 22 August 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir
          Head Quarters West-point 22d August 1779
        
        As Congress are yet uninformed of the enterprise against Powles Hook, and I am anxious to have them furnished with the particulars, I have to request your report without delay. I heart[i]ly congratulate you and wish you to give my thanks to the officers and troops who were concerned on this occasion. I am &
        
          G.W.
        
      